Exhibit (xxxvi)

 

NDCHEALTH CORPORATION

AMENDED AND RESTATED 2000 LONG-TERM INCENTIVE PLAN

 

ARTICLE 1

PURPOSE

 

1.1 GENERAL. The purpose of the NDCHealth Corporation Amended and Restated 2000
Long-Term Incentive Plan (the “Plan”) is to promote the success, and enhance the
value, of NDCHealth Corporation (the “Company”), by linking the personal
interests of its employees, officers and directors to those of Company
stockholders and by providing its employees, officers and directors with an
incentive for outstanding performance. The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract, and retain the
services of employees, officers and directors upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation is largely
dependent. Accordingly, the Plan permits the grant of incentive awards from time
to time to selected employees, officers, and directors.

 

ARTICLE 2

EFFECTIVE DATE

 

2.1 EFFECTIVE DATE. The Plan shall be effective as of the date upon which it
shall be approved by the stockholders of the Company (the “Effective Date”).

 

ARTICLE 3

DEFINITIONS

 

3.1 DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

 

(a) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Share Award, Dividend Equivalent Award, or Other Stock-Based Award,
or any other right or interest relating to Stock or cash, granted to a
Participant under the Plan.

 

(b) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.

 

(c) “Board” means the Board of Directors of the Company.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.



--------------------------------------------------------------------------------

(f) “Committee” means the committee of the Board described in Article 4.

 

(g) “Company” means NDCHealth Corporation, a Delaware corporation, formerly
named National Data Corporation.

 

(h) “Covered Employee” means a covered employee as defined in Code Section
162(m)(3).

 

(i) “Disability” shall mean any illness or other physical or mental condition of
a Participant that renders the Participant incapable of performing his customary
and usual duties for the Company, or any medically determinable illness or other
physical or mental condition resulting from a bodily injury, disease or mental
disorder which, in the judgment of the Committee, is permanent and continuous in
nature. The Committee may require such medical or other evidence as it deems
necessary to judge the nature and permanency of the Participant’s condition.
Notwithstanding the above, with respect to an Incentive Stock Option, Disability
shall mean Permanent and Total Disability as defined in Section 22(e)(3) of the
Code.

 

(j) “Dividend Equivalent” means a right granted to a Participant under Article
11.

 

(k) “Effective Date” has the meaning assigned such term in Section 2.1.

 

(l) “Fair Market Value”, on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the Nasdaq National Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, or (ii) if the Stock is not listed
on a securities exchange or traded over the Nasdaq National Market, the mean
between the bid and offered prices as quoted by Nasdaq for such date, provided
that if it is determined that the fair market value is not properly reflected by
such Nasdaq quotations, Fair Market Value will be determined by such other
method as the Committee determines in good faith to be reasonable.

 

(m) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

 

(n) “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

2



--------------------------------------------------------------------------------

(o) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Non-Qualified Stock Option.

 

(p) “Other Stock-Based Award” means a right, granted to a Participant under
Article 12, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

 

(q) “Parent” means a corporation which owns or beneficially owns a majority of
the outstanding voting stock or voting power of the Company. For Incentive Stock
Options, the term shall have the same meaning as set forth in Code Section
424(e).

 

(r) “Participant” means a person who, as an employee, officer or director of the
Company or any Parent or Subsidiary, has been granted an Award under the Plan.

 

(s) “Performance Share” means a right granted to a Participant under Article 9,
to receive cash, Stock, or other Awards, the payment of which is contingent upon
achieving certain performance goals established by the Committee.

 

(t) “Plan” means the NDCHealth Corporation Amended and Restated 2000 Long-Term
Incentive Plan, as amended from time to time.

 

(u) “Restricted Stock Award” means Stock granted to a Participant under Article
10 that is subject to certain restrictions and to risk of forfeiture.

 

(v) “Retirement” in the case of an employee means termination of employment with
the Company, a Parent or Subsidiary after attaining a total combination of age
and years of service of at least 70; provided, however, that a termination of
employment prior to age 60 shall not constitute Retirement for purposes of the
Plan unless the Participant shall have given 12 months advance written notice to
the Company of his or her intent to retire, or the Company shall have expressly
waived such prior notice. “Retirement” in the case of a non-employee director of
the Company means retirement of the director in accordance with the provisions
of the Company’s bylaws as in effect from time to time or the failure to be
re-elected or re-nominated as a director.

 

(w) “Stock” means the $.125 par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
14.

 

(x) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a share of Stock as of the date of exercise of the SAR over the
grant price of the SAR, all as determined pursuant to Article 8.

 

3



--------------------------------------------------------------------------------

(y) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company. For Incentive
Stock Options, the term shall have the meaning set forth in Code Section 424(f).

 

(z) “1933 Act” means the Securities Act of 1933, as amended from time to time.

 

(aa) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

ARTICLE 4

ADMINISTRATION

 

4.1 COMMITTEE. The Plan shall be administered by a committee (the “Committee”)
appointed by the Board (which Committee shall consist of two or more directors)
or, at the discretion of the Board from time to time, the Plan may be
administered by the Board. It is intended that the directors appointed to serve
on the Committee shall be “non-employee directors” (within the meaning of Rule
16b-3 promulgated under the 1934 Act) and “outside directors” (within the
meaning of Code Section 162(m) and the regulations thereunder). However, the
mere fact that a Committee member shall fail to qualify under either of the
foregoing requirements shall not invalidate any Award made by the Committee
which Award is otherwise validly made under the Plan. The members of the
Committee shall be appointed by, and may be changed at any time and from time to
time in the discretion of, the Board. During any time that the Board is acting
as administrator of the Plan, it shall have all the powers of the Committee
hereunder, and any reference herein to the Committee (other than in this Section
4.1) shall include the Board.

 

4.2 ACTION BY THE COMMITTEE. For purposes of administering the Plan, the
following rules of procedure shall govern the Committee. A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by the members of the Committee in lieu of a meeting,
shall be deemed the acts of the Committee. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Parent or Subsidiary, the Company’s independent certified public accountants, or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan. No member of the Committee
shall be liable for any action or determination made in good faith, and members
of the Committee shall be entitled to indemnification and reimbursement from
time to time for expenses incurred in defense of such good faith action or
determination.

 

4



--------------------------------------------------------------------------------

4.3 AUTHORITY OF COMMITTEE. The Committee has the exclusive power, authority and
discretion to:

 

(a) Designate Participants;

 

(b) Determine the type or types of Awards to be granted to each Participant;

 

(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;

 

(d) Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;

 

(e) Accelerate the vesting or lapse of restrictions of any outstanding Award,
based in each case on such considerations as the Committee in its sole
discretion determines;

 

(f) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

 

(g) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

 

(h) Decide all other matters that must be determined in connection with an
Award;

 

(i) Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

 

(j) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;
and

 

(k) Amend the Plan or any Award Agreement as provided herein.

 

5



--------------------------------------------------------------------------------

4.4. DECISIONS BINDING. The Committee’s interpretation of the Plan, any Awards
granted under the Plan, any Award Agreement and all decisions and determinations
by the Committee with respect to the Plan are final, binding, and conclusive on
all parties.

 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Section 14.1, the
aggregate number of shares of Stock reserved and available for Awards or which
may be used to provide a basis of measurement for or to determine the value of
an Award, such as with a SAR or Performance Share Award, (“Available Shares”)
shall be 1,000,000 shares, plus an annual increase to be added on the last day
of the Company’s fiscal year in each year, beginning in 2000 and ending in 2004,
equal to the lesser of (i) 2,500,000 shares or (ii) the number of shares
necessary to bring the total number of Available Shares to 3.5% of the fully
diluted shares outstanding on such date. Not more than 15% of the total
authorized shares may be granted as Awards of Restricted Stock or unrestricted
Stock Awards.

 

5.2. LAPSED AWARDS. To the extent that an Award is canceled, terminates, expires
or lapses for any reason, any shares of Stock subject to the Award will again be
available for the grant of an Award under the Plan and shares subject to SARs or
other Awards settled in cash will be available for the grant of an Award under
the Plan.

 

5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

 

5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 14.1), the maximum
number of shares of Stock with respect to one or more Options and/or SARs that
may be granted during any one calendar year under the Plan to any one
Participant shall be 500,000. The maximum fair market value (measured as of the
date of grant) of any Awards other than Options and SARs that may be received by
any one Participant (less any consideration paid by the Participant for such
Award) during any one calendar year under the Plan shall be $5,000,000.

 

ARTICLE 6

ELIGIBILITY

 

6.1. GENERAL. Awards may be granted only to individuals who are employees,
officers or directors of the Company or a Parent or Subsidiary.

 

6



--------------------------------------------------------------------------------

ARTICLE 7

STOCK OPTIONS

 

7.1. GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

 

(a) EXERCISE PRICE. The exercise price per share of Stock under an Option shall
be determined by the Committee.

 

(b) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part. The Committee
also shall determine the performance or other conditions, if any, that must be
satisfied before all or part of an Option may be exercised. The Committee may
waive any exercise provisions at any time in whole or in part based upon factors
as the Committee may determine in its sole discretion so that the Option becomes
exerciseable at an earlier date.

 

(c) PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Stock, or other property (including “cashless
exercise” arrangements), and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants; provided, however, that if
shares of Stock are used to pay the exercise price of an Option, such shares
must have been held by the Participant for at least six months.

 

(d) EVIDENCE OF GRANT. All Options shall be evidenced by a written Award
Agreement between the Company and the Participant. The Award Agreement shall
include such provisions, not inconsistent with the Plan, as may be specified by
the Committee.

 

7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the following additional rules:

 

(a) EXERCISE PRICE. The exercise price per share of Stock shall be set by the
Committee, provided that the exercise price for any Incentive Stock Option shall
not be less than the Fair Market Value as of the date of the grant.

 

(b) EXERCISE. In no event may any Incentive Stock Option be exercisable for more
than ten years from the date of its grant.

 

(c) LAPSE OF OPTION. An Incentive Stock Option shall lapse under the earliest of
the following circumstances; provided, however, that the Committee may, prior to
the lapse of the Incentive Stock Option under the circumstances described in
paragraphs (3), (4) and (5) below, provide in writing that the Incentive Stock
Option will extend until a later date, but if an Incentive

 

7



--------------------------------------------------------------------------------

Stock Option is exercised after the dates specified in paragraphs (3), (4) and
(5) below, it will automatically become a Non-Qualified Stock Option:

 

(1) The Incentive Stock Option shall lapse as of the option expiration date set
forth in the Award Agreement.

 

(2) The Incentive Stock Option shall lapse ten years after it is granted, unless
an earlier time is set in the Award Agreement.

 

(3) If the Participant terminates employment for any reason other than as
provided in paragraph (4) or (5) below, the Incentive Stock Option shall lapse,
unless it is previously exercised, three months after the Participant’s
termination of employment.

 

(4) If the Participant terminates employment by reason of his Disability, the
Incentive Stock Option shall lapse, unless it is previously exercised, one year
after the Participant’s termination of employment.

 

(5) If the Participant dies while employed, or during the three-month period
described in paragraph (3) or during the one-year period described in paragraph
(4) and before the Option otherwise lapses, the Incentive Stock Option shall
lapse one year after the Participant’s death. Upon the Participant’s death, any
exercisable Incentive Stock Options may be exercised by the Participant’s
beneficiary, determined in accordance with Section 13.6.

 

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 13, if a Participant exercises an Incentive Stock Option
after termination of employment, the Incentive Stock Option may be exercised
only with respect to the shares that were otherwise vested on the Participant’s
termination of employment.

 

(d) INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value (determined as
of the time an Award is made) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000.00.

 

(e) TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company or any Parent or Subsidiary unless the exercise price per share of such
Option is at least 110% of the Fair Market Value per share of Stock at the date
of grant and the Option expires no later than five years after the date of
grant.

 

8



--------------------------------------------------------------------------------

(f) EXPIRATION OF INCENTIVE STOCK OPTIONS. No Award of an Incentive Stock Option
may be made pursuant to the Plan after the day immediately prior to the tenth
anniversary of the Effective Date.

 

(g) RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.

 

(h) DIRECTORS. The Committee may not grant an Incentive Stock Option to a
non-employee director. The Committee may grant an Incentive Stock Option to a
director who is also an employee of the Company or Parent or Subsidiary but only
in that individual’s position as an employee and not as a director.

 

ARTICLE 8

STOCK APPRECIATION RIGHTS

 

8.1. GRANT OF SARs. The Committee is authorized to grant SARs to Participants on
the following terms and conditions:

 

(a) RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:

 

(1) The Fair Market Value of one share of Stock on the date of exercise; over

 

(2) The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one share of
Stock on the date of grant in the case of any SAR related to an Incentive Stock
Option.

 

(b) OTHER TERMS. All awards of Stock Appreciation Rights shall be evidenced by
an Award Agreement. The terms, methods of exercise, methods of settlement, form
of consideration payable in settlement, and any other terms and conditions of
any Stock Appreciation Right shall be determined by the Committee at the time of
the grant of the Award and shall be reflected in the Award Agreement.

 

ARTICLE 9

PERFORMANCE SHARES

 

9.1. GRANT OF PERFORMANCE SHARES. The Committee is authorized to grant
Performance Shares to Participants on such terms and conditions as may be
selected by the Committee. The Committee shall have the complete discretion to
determine the number of Performance Shares granted to each Participant. All
Awards of Performance Shares shall be evidenced by an Award Agreement.

 

9



--------------------------------------------------------------------------------

9.2. RIGHT TO PAYMENT. A grant of Performance Shares gives the Participant
rights, valued as determined by the Committee, and payable to, or exercisable
by, the Participant to whom the Performance Shares are granted, in whole or in
part, as the Committee shall establish at grant or thereafter. The Committee
shall set performance goals and other terms or conditions to payment of the
Performance Shares in its discretion which, depending on the extent to which
they are met, will determine the number and value of Performance Shares that
will be paid to the Participant.

 

9.3. OTHER TERMS. Performance Shares may be payable in cash, Stock, or other
property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Agreement.

 

ARTICLE 10

RESTRICTED STOCK AWARDS

 

10.1. GRANT OF RESTRICTED STOCK. The Committee is authorized to make Awards of
Restricted Stock to Participants in such amounts and subject to such terms and
conditions as may be selected by the Committee. All Awards of Restricted Stock
shall be evidenced by a Restricted Stock Award Agreement.

 

10.2. ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, upon the satisfaction of performance
goals or otherwise, as the Committee determines at the time of the grant of the
Award or thereafter.

 

10.3. FORFEITURE. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment during the
applicable restriction period or upon failure to satisfy a performance goal
during the applicable restriction period, Restricted Stock that is at that time
subject to restrictions shall be forfeited and reacquired by the Company;
provided, however, that the Committee may provide in any Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock.

 

10.4. CERTIFICATES FOR RESTRICTED STOCK. Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.

 

10



--------------------------------------------------------------------------------

ARTICLE 11

DIVIDEND EQUIVALENTS

 

11.1 GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Dividend Equivalents shall entitle the Participant
to receive payments equal to dividends with respect to all or a portion of the
number of shares of Stock subject to an Award, as determined by the Committee.
The Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional shares of Stock, or
otherwise reinvested.

 

ARTICLE 12

OTHER STOCK-BASED AWARDS

 

12.1. GRANT OF OTHER STOCK-BASED AWARDS. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that are payable in, valued in whole or in part by reference to, or otherwise
based on or related to shares of Stock, as deemed by the Committee to be
consistent with the purposes of the Plan, including without limitation shares of
Stock awarded purely as a “bonus” and not subject to any restrictions or
conditions, convertible or exchangeable debt securities, other rights
convertible or exchangeable into shares of Stock, and Awards valued by reference
to book value of shares of Stock or the value of securities of or the
performance of specified Parents or Subsidiaries. The Committee shall determine
the terms and conditions of such Awards.

 

ARTICLE 13

PROVISIONS APPLICABLE TO AWARDS

 

13.1. STAND-ALONE, TANDEM, AND SUBSTITUTE AWARDS. Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone or in addition
to, in tandem with, or in substitution for, any other Award granted under the
Plan. If an Award is granted in substitution for another Award, the Committee
may require the surrender of such other Award in consideration of the grant of
the new Award. Awards granted in addition to or in tandem with other Awards may
be granted either at the same time as or at a different time from the grant of
such other Awards.

 

13.2. EXCHANGE PROVISIONS. The Committee may at any time offer to exchange or
buy out any previously granted Award for a payment in cash, Stock, or another
Award (subject to Section 14.1), based on the terms and conditions the Committee
determines and communicates to the Participant at the time the offer is made,
and after taking into account the tax, securities and accounting effects of such
an exchange.

 

11



--------------------------------------------------------------------------------

13.3. TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of ten years from the date of its grant
(or, if Section 7.2(e) applies, five years from the date of its grant).

 

13.4. FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Company or a Parent or Subsidiary on the grant or exercise of an Award may be
made in such form as the Committee determines at or after the time of grant,
including without limitation, cash, Stock, other Awards, or other property, or
any combination, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case determined in accordance with
rules adopted by, and at the discretion of, the Committee.

 

13.5. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or a Parent or Subsidiary, or
shall be subject to any lien, obligation, or liability of such Participant to
any other party other than the Company or a Parent or Subsidiary. No unexercised
or restricted Award shall be assignable or transferable by a Participant other
than by will or the laws of descent and distribution or, except in the case of
an Incentive Stock Option, pursuant to a domestic relations order that would
satisfy Section 414(p)(1)(A) of the Code if such Section applied to an Award
under the Plan; provided, however, that the Committee may (but need not) permit
other transfers where the Committee concludes that such transferability (i) does
not result in accelerated taxation, (ii) does not cause any Option intended to
be an incentive stock option to fail to be described in Code Section 422(b), and
(iii) is otherwise appropriate and desirable, taking into account any factors
deemed relevant, including without limitation, state or federal tax or
securities laws applicable to transferable Awards.

 

13.6 BENEFICIARIES. Notwithstanding Section 13.5, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

 

13.7. STOCK CERTIFICATES. All Stock certificates delivered under the Plan are
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock.

 

12



--------------------------------------------------------------------------------

13.8 ACCELERATION UPON DEATH OR DISABILITY. Notwithstanding any other provision
in the Plan or any Participant’s Award Agreement to the contrary, upon the
Participant’s death or Disability during his employment or service as a
director, all outstanding Options, Stock Appreciation Rights, and other Awards
in the nature of rights that may be exercised shall become fully exercisable and
all restrictions on outstanding Awards shall lapse. Any Option or Stock
Appreciation Rights Awards shall thereafter continue or lapse in accordance with
the other provisions of the Plan and the Award Agreement. To the extent that
this provision causes Incentive Stock Options to exceed the dollar limitation
set forth in Section 7.2(d), the excess Options shall be deemed to be
Non-Qualified Stock Options.

 

13.9. ACCELERATION FOR ANY OTHER REASON. The Committee may in its sole
discretion at any time determine that all or a portion of a Participant’s
Options, Stock Appreciation Rights, and other Awards in the nature of rights
that may be exercised shall become fully or partially exercisable, and/or that
all or a part of the restrictions on all or a portion of the outstanding Awards
shall lapse, in each case, as of such date as the Committee may, in its sole
discretion, declare. The Committee may discriminate among Participants and among
Awards granted to a Participant in exercising its discretion pursuant to this
Section 13.9.

 

13.10 EFFECT OF ACCELERATION. If an Award is accelerated under Section 13.9, the
Committee may, in its sole discretion, provide (i) that the Award will expire
after a designated period of time after such acceleration to the extent not then
exercised, (ii) that the Award will be settled in cash rather than Stock, (iii)
that the Award will be assumed by another party to a transaction giving rise to
the acceleration or otherwise be equitably converted in connection with such
transaction, or (iv) any combination of the foregoing. The Committee’s
determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.

 

13.11 RETIREMENT. Notwithstanding any other provision in the Plan or any
Participant’s Award Agreement to the contrary, upon the Participant’s Retirement
(as defined in Section 3.1), all outstanding Options, Stock Appreciation Rights,
and other Awards in the nature of rights that may be exercised shall become
fully exercisable and all restrictions on outstanding Awards shall lapse. Any
Options or Stock Appreciation Rights held by the Participant shall remain
exercisable until the earlier of (i) the original expiration date of the Option,
or (ii) the fifth anniversary of the Participant’s Retirement. To the extent
that this provision causes any Incentive Stock Options to fail to meet the
requirements of Code Section 422, such Options shall be deemed to be
Non-Qualified Stock Options.

 

13



--------------------------------------------------------------------------------

13.12. PERFORMANCE GOALS. The Committee may determine that any Award granted
pursuant to this Plan to a Participant (including, but not limited to,
Participants who are Covered Employees) shall be determined solely on the basis
of (a) the achievement by the Company or a Parent or Subsidiary of a specified
target return, or target growth in return, on equity or assets, (b) the
Company’s stock price, (c) the Company’s total stockholder return (stock price
appreciation plus reinvested dividends) relative to a defined comparison group
or target over a specific performance period, (d) the achievement by a business
unit of the Company, Parent or Subsidiary of a specified target, or target
growth in, revenue, profit contribution, net income, EBIT, EBITDA or earnings
per share, (e) the achievement by a business unit of the Company, Parent or
Subsidiary of a specified target, or target growth in, operating income and or
margin percentage of revenue, or (f) any combination of the goals set forth in
(a) through (e) above. Further, the performance goal may be stated in terms of a
dollar amount, a percentage increase, a target percentage or as an amount or
percent of change over time. If an Award is made on such basis, the Committee
has the right for any reason to reduce (but not increase) the Award,
notwithstanding the achievement of a specified goal. If an Award is made on such
basis, the Committee shall establish goals prior to the beginning of the period
for which such performance goal relates (or such later date as may be permitted
under Code Section 162(m) or the regulations thereunder). Any payment of an
Award granted with performance goals shall be conditioned on the written
certification of the Committee in each case that the performance goals and any
other material conditions were satisfied.

 

13.13. TERMINATION OF EMPLOYMENT. Whether military, government or other service
or other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A termination of
employment shall not occur in a circumstance in which a Participant transfers
from the Company to one of its Parents or Subsidiaries, transfers from a Parent
or Subsidiary to the Company, or transfers from one Parent or Subsidiary to
another Parent or Subsidiary.

 

ARTICLE 14

CHANGES IN CAPITAL STRUCTURE

 

14.1. GENERAL. In the event of a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination or exchange of shares), the authorization limits
under Section 5.1 and 5.4 shall be adjusted proportionately, and the Committee
may adjust Awards to preserve the benefits or potential benefits of the awards.
Action by the Committee may include: (i) adjustment of the number and kind of
shares which may be delivered under the Plan; (ii) adjustment of the number and
kind of shares subject to outstanding Awards; (iii) adjustment of the exercise
price of outstanding Awards; and (iv) any other adjustments that the Committee
determines to be equitable. Without limiting the foregoing, in the event a stock
dividend or stock split is declared upon the Stock, the authorization limits
under Section 5.1 and 5.4 shall be increased proportionately, and the shares of
Stock then subject to each Award shall be increased proportionately without any
change in the aggregate purchase price therefor.

 

14



--------------------------------------------------------------------------------

ARTICLE 15

AMENDMENT, MODIFICATION AND TERMINATION

 

15.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that the Board or Committee may
condition any amendment or modification on the approval of stockholders of the
Company if such approval is necessary or deemed advisable with respect to tax,
securities or other applicable laws, policies or regulations.

 

15.2 AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the Committee
may amend, modify or terminate any outstanding Award without approval of the
Participant; provided, however, that, subject to the terms of the applicable
Award Agreement, such amendment, modification or termination shall not, without
the Participant’s consent, reduce or diminish the value of such Award determined
as if the Award had been exercised, vested, cashed in or otherwise settled on
the date of such amendment or termination. No termination, amendment, or
modification of the Plan shall adversely affect any Award previously granted
under the Plan, without the written consent of the Participant.

 

ARTICLE 16

GENERAL PROVISIONS

 

16.1. NO RIGHTS TO AWARDS. No Participant or any eligible participant shall have
any claim to be granted any Award under the Plan, and neither the Company nor
the Committee is obligated to treat Participants or eligible participants
uniformly.

 

16.2. NO STOCKHOLDER RIGHTS. No Award gives the Participant any of the rights of
a stockholder of the Company unless and until shares of Stock are in fact issued
to such person in connection with such Award.

 

16.3. WITHHOLDING. The Company or any Parent or Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law (including any
foreign jurisdiction in which the Participant resides) to be withheld with
respect to any taxable event arising as a result of the Plan. With respect to
withholding required upon any taxable event under the Plan, the Committee may,
at the time the Award is granted or thereafter, require or permit that any such
withholding requirement be satisfied, in whole or in part, by withholding from
the Award shares of Stock having a Fair Market Value on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as the Committee
establishes.

 

15



--------------------------------------------------------------------------------

16.4. NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan or any Award Agreement
shall interfere with or limit in any way the right of the Company or any Parent
or Subsidiary to terminate any Participant’s employment or status as an officer
or director at any time, nor confer upon any Participant any right to continue
as an employee, officer or director of the Company or any Parent or Subsidiary.

 

16.5. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Parent or Subsidiary.

 

16.6. INDEMNIFICATION. To the extent allowable under applicable law, each member
of the Committee shall be indemnified and held harmless by the Company from any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by such member in connection with or resulting from any claim, action,
suit, or proceeding to which such member may be a party or in which he may be
involved by reason of any action or failure to act under the Plan and against
and from any and all amounts paid by such member in satisfaction of judgment in
such action, suit, or proceeding against him provided he gives the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

 

16.7. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Parent or Subsidiary unless provided otherwise in such other plan.

 

16.8. EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Parents or Subsidiaries.

 

16.9. TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

16.10. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

16



--------------------------------------------------------------------------------

16.11. FRACTIONAL SHARES. No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up.

 

16.12. GOVERNMENT AND OTHER REGULATIONS. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register under the 1933
Act, or any state securities act, any of the shares of Stock issued in
connection with the Plan. The shares issued in connection with the Plan may in
certain circumstances be exempt from registration under the 1933 Act, and the
Company may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption.

 

16.13. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Agreements shall be construed in accordance with and governed by the
laws of the State of Delaware.

 

16.14 ADDITIONAL PROVISIONS. Each Award Agreement may contain such other terms
and conditions as the Committee may determine; provided that such other terms
and conditions are not inconsistent with the provisions of this Plan.

 

16.15 TERMINATION OF PLAN. The Plan shall terminate on October 27, 2009, which
is ten (10) years after the date on which the stockholders of the Company
approved the Plan. The termination of the Plan on such date shall not affect the
validity of any Award outstanding on the date of termination.

 

The foregoing is hereby acknowledged as being the NDCHealth Corporation 2000
Long-Term Incentive Plan as approved by the stockholders of the Company on
October 28, 1999, as amended and restated by the Board of Directors on September
19, 2000, December 19, 2000, and September 23, 2003.

 

NDCHEALTH CORPORATION By:  

/s/    Margaret T. Wilkinson

   

--------------------------------------------------------------------------------

   

Margaret T. Wilkinson

General Counsel and Corporate Secretary

 

17